DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 12, step 94, has a “4” over the text, making it illegible.  Fig. 9 refers to network interface 114, however, the specification refers to it as network interface 104. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 95 pf Fig. 13 recites “Repeat steps 90-94”, however, Fig. 13 has no step 92. Fig. 12 has a step 92. As a result, it leads to confusion as to whether step 92 should be performed, or whether it is a mistake. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Particularly, the limitation “segmenting the image of the scene into at least two regions.”

Specification
The disclosure is objected to because of the following informalities: 
There is no network interface 104 in Fig. 9 as described in par. 0066.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “FOV” should be “Field of View (FOV).”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marti, (U.S. Patent Application Publication No. 2010/0296703 A1), hereinafter (“Marti”), in view of Liberman et al., (U.S. Patent Application Publication No. 2010/0141768 A1), hereinafter (“Liberman”), and Kuruma et al. (U.S. Patent Application Publication No. 2009/0021606 A1), hereinafter (“Kuruma”).

Regarding Claim 1, Marti discloses a method for thermal monitoring of a FOV (Fig. 2: Hardware 102: Detector 106: FPA Infrared) utilizing one or more networked interfaced (Fig. 2: Hardware 102: Transmitter 114: wireless cabled), thermal imaging modules capable of (disclosing “initially, the detector operates at low sample rate” [i.e. minimal power consumption]; 0005 and 88, and  Fig. 3, element 150) and active modes, including a shutter (the sensor’s shutter; 0104) and a thermal sensor (thermal detectors; 0099), comprising:
a. waking up the imaging module on at least one of a periodic time interval or in response to a wake-up command received over the network (data-collection mode by increasing its sample frequency and recording the image until no change in the background is detected; ‘the detector operates at low sample rate’; data-collection mode by increasing its sample frequency and recording the image until no change in the background is detected. Note: the sample rate is increased when the detector senses a change; 0005 and 89, Fig. 3, element 154), wherein that interval is of sufficient time for the thermal sensor and shutter to reach thermal equilibrium (data-collection mode by increasing its sample frequency and recording the image until no change in the background is detected; 005, 89 and Fig. 3, element 154)
b. acquiring at least one of at least one frame of image data with the shutter closed, at least one frame with the shutter open (data-collection mode by increasing its sample frequency and recording the image until no change in the background is detected; 0005, 89 and Fig. 3, element 154), or both shutter open and shutter closed frames of at least a portion of the FOV;
c. segmenting the image of the scene into at least two regions ([i.e. ‘connected areas’] Figs. 4-5, 7-10, 12, 12 A; para. 0126-0129: ‘Restricted to the target’s vertical limits’; Build a list of connected areas ‘250’, sort these blocks ‘252’, build a super block ‘254’);
d. determining if intensity of a region from a shutter open frame exceeds a predetermined difference (changes in the ambient levels; 0088, 0099) from the intensity of the region with the shutter closed corresponding to a difference from room temperature and if so, at least one of;
sending at least one of an alert or region temperature data over the network interface, or; sending a scene thermal image over the network interface (‘These devices can elect to … transmit data wirelessly … to a main processing unit’ and ‘it may contain image or images’; 0081); and
e. returning to low power mode and repeating steps a – d ([i.e. until no change in the background is detected] Fig. 3: ‘154’; para. 0005, 0089: data-collection mode by increasing its sample frequency and recording the image until no change in the background is detected; Fig. 11: Waiting 202; 0015).
However, Marti does not explicitly disclose the following claim limitations (emphasis added):
a. waking up the imaging module on at least one of a periodic time interval or in response to a wake-up command received over the network, wherein that interval is of sufficient time for the thermal sensor and shutter to reach thermal equilibrium substantially at room temperature.
b. acquiring at least one of at least one frame of image data with the shutter closed, at least one frame with the shutter open, or both shutter open and shutter closed frames of at least a portion of the FOV, 
the shutter closed corresponding to a difference from room temperature and if so, at least one of; sending at least one of an alert or region temperature data over the network interface, or; sending a scene thermal image over the network interface. 
However in the same field of endeavor Liberman and Kuruma suggest the deficient claim as follows: 
a. waking up the imaging module on at least one of a periodic time interval or in response to a wake-up command received over the network, wherein that interval is of sufficient time for the thermal sensor and shutter to reach thermal equilibrium substantially at room temperature (Liberman: ¶ 0003: ‘the time required for imager pixels to reach thermal equilibrium imposes a limit on how fast the shutter operation can be performed’. It is obvious a periodic time interval is sufficient);
b. acquiring at least one of at least one frame of image data with the shutter closed, at least one frame with the shutter open, or both shutter open and shutter closed frames of at least a portion of the FOV (Kuruma:  ¶¶ 0066-71: ‘after photographing, an all-black image is photographed by closing the shutter under the same condition (exposure time) as that of the photographed image and data of the all-black image … is subtracted from image data. Note: in view of Liberman, ¶ 0003: ‘the time required for imager pixels to reach thermal equilibrium imposes a limit on how fast the shutter operation can be performed’. It is obvious to have at least one frame of image data with the shutter closed), 
d. determining if intensity of a region from a shutter open frame exceeds a predetermined difference from the intensity of the region with the shutter closed corresponding to a difference from room temperature (Liberman: ¶ 0046: ∆T is the difference between the scene temperature and the shutter temperature) and if so (Kuruma: ¶¶ 0066-72: teaching the difference between an open-shutter image (i.e. a normal image) and a close-shutter image (i.e. a black image). It’s obvious that the difference of intensity between the two images has to exceed a threshold so that the open-shutter image is not dark), at least one of; sending at least one of an alert or region temperature data over the network interface, or; sending a scene thermal image over the network interface.
Marti, Liberman and Kuruma are combinable because they are from the same field of thermal imaging from infrared sensors.
It would have been obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marti, Liberman and Kuruma as motivation to include the dark current eliminating process because it is a known approach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. (Note: If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. See MPEP 2139.01(B). Parrish, US 2017/0150069 A1 and Ito, US 2019/0313035 A1 are relevant if effective filing date becomes 11/04/2019.)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487